Citation Nr: 0629380	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In October 2004, the veteran withdrew 
his request for a personal hearing at the RO.  As such, the 
Board is of the opinion that all due process requirements 
were met regarding his hearing request.


FINDINGS OF FACT

1.  The objective and competent evidence of record 
preponderates against a finding that the veteran engaged in 
combat with the enemy.

2.  The objective and competent evidence of record verifies 
the veteran's in-service stressor as part of Operation 
Frequent Wind.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has PTSD or that it is related to his period of active 
military service or an event or occurrence therein.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 4.125 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in September 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted September 2003 "duty to assist" letter was 
issued after the appealed rating decision.  The June 1999 
rating decision predated the enactment of the VCAA.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  All VA notices must be read in the context of 
prior, relatively contemporaneous communications to the 
appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

The Board notes that the veteran's service representative is 
requesting a remand for a new medical opinion since the RO 
conceded the veteran's in-service stressor in a March 2004 
supplemental statement of the case (SSOC) after the last VA 
examination of record.  The duty to assist under the VCAA 
also includes obtaining a VA medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, there is no basis to 
request a new medical opinion regarding the issue on appeal.  
The last VA examiner was aware of the veteran's claimed in-
service stressors, and discussed Operation Frequent Wind with 
the veteran during the exam.  As explained below, the record 
clearly reflects that there is no evidence to substantiate 
that the veteran incurred PTSD due to service.  Thus, no 
further medical opinion is necessary.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

Service records state that the veteran did not receive any 
combat medals or citations.  He was an engineering equipment 
operator, and served in Operation Frequent Wind from April 
22, 1975 to May 2, 1975 at the close of the war in Indochina.  

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, a psychiatric disorder.  
The veteran's November 1976 separation examination report is 
not referable to a psychiatric abnormality.

Post service private medical records and VA outpatient 
medical records do refer to the veteran's complaints of 
anxiety and depression as well as multiple illnesses.

December 1997 private medical records, including a hospital 
discharge summary, reflect the veteran's seizure while 
hospitalized for the clipping of an anterior communicating 
artery aneurysm.  It was noted the veteran recovered from his 
seizure and that he was to be discharged to a nursing home 
for rehabilitation.

In August 1998, the veteran filed his claim for service 
connection for PTSD.  In the subsequent PTSD Questionnaire, 
he listed as stressors his off shore participation in 
Operation Frequent Wind, the evacuation of South Vietnam in 
April 1975 at the end of the war.  The veteran said that he 
saw one helicopter and at least two planes crash and sink in 
the sea after attempting to land on a nearby aircraft 
carrier.  He also witnessed the stabbing of a sergeant in the 
back while he and his comrades were on board ship, either on 
their way to the coast of Vietnam for this operation or while 
waiting off shore for the operation to commence.  He listed 
too his fear of operating a forklift in this operation-a 
fear of either dropping ammunition or flipping the vehicle on 
the beach and falling into the sea while unloading boats.  
The veteran also listed the explosion of a 12-volt battery in 
Japan which injured his face as well as an injury to his heel 
while in boot camp.

September 1998 VA outpatient medical records reflect the 
veteran feeling anxious status post repair of his brain 
aneurysm.  A mental health consult states the veteran 
complained of repeated episodes of panic with a sense of 
impending doom, vivid nightmares, night sweats, simple visual 
illusions, racing thoughts, difficulty concentrating, and 
nausea without vomiting.  He said he was a combat veteran of 
both Vietnam and Lebanon.  Assessment was combat PTSD and 
frontal lobe complex partial seizures status post 
subarachnoid hemorrhage.  It was noted these PTSD symptoms 
were related to the veteran's combat in Vietnam and were 
secondary to his multiple medical problems.  It also was 
noted there was no clear understanding for the onset of his 
symptoms.

A private medical record dated in September 1998 reflects the 
veteran was seen by his private physician who noted the 
veteran was complaining of a lot of anxiety and was going to 
VA for work up and evaluation.

The veteran underwent a VA examination in October 1998.  The 
examiner reviewed medical records and the veteran's 
occupational and social history, but not a medical file from 
the VA.  According to the examination report, the veteran was 
a Marine stationed in Okinawa who assisted in the evacuation 
of South Vietnam at the end of that war.  He did not see any 
active combat and there was no indication that he saw any 
traumatic experiences while in service.  The veteran's 
physical impairments appeared secondary to a stroke he 
suffered days after an aneurysm was surgically operated on 
ten months before this exam.  According to the examination 
report, the veteran complained of back pain and a lack of 
energy more than he did of any cognitive impairments or 
emotional problems.  The veteran told the examiner he was 
"hyper" in the Marines, but was promoted several times.  

On examination, the examiner noted it would be extremely 
helpful to ascertain if the veteran's neurosurgical repair 
for his aneurysm and his subsequent stroke caused any 
cognitive deficits which prevented employment or if his 
physical condition, for instance back pain, would prevent 
employment.  She noted the veteran was distressed about his 
physical limitations and had always worked in construction or 
trucking.  Therefore, he felt dysphoric, anxious and claimed 
to be unable to function.  The examiner noted there was no 
impairment of any thought processes or communication.  There 
was no evidence of any psychotic process.  A history of 
inappropriate behaviors, including former combative behavior 
when drinking or sleeping, was noted.  The examiner found 
there was no indication of a diagnosis of PTSD under the 
criteria found in the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-III or DSM-IV), or a necessity to 
administer psychological tests.  Her diagnosis was adjustment 
disorder with features of anxiety and depression secondary to 
a stroke. 

A November 1998 psychiatric evaluation undertaken as part of 
the veteran's application for Social Security Administration 
(SSA) disability benefits is included in the claims file.  He 
complained of being depressed with anhedonia, poor sleep, low 
energy and concentration, feelings of worthlessness and no 
current suicidal ideation.  According to the report, the 
veteran said he had panic disorder with agoraphobia with 
increased heart rate, shakiness, fear of fainting, shortness 
of breath, nauseousness, fear of a heart attack, fear of 
going crazy, increased thirst and pacing.  Short term memory 
problems were noted.  Diagnoses were cognitive disorder not 
otherwise specified, major depression, and panic disorder 
with agoraphobia.  The report makes no mention of PTSD.

According to a history of his depression given at the 
Stratton VA Medical Center in November 1998, the veteran's 
nightmares began ever since boot camp.

In December 1998, the veteran was granted Social Security 
disability for organic brain damage due to an aneurysm, 
retroactive to November 30, 1997, when the veteran had 
cerebral surgery.  This grant of benefits was not for a 
psychiatric disability.

A December 1998 "organicity evaluation," included in the 
veteran's SSA file that was associated with his VA claims 
file, gives the veteran's diagnosis as organic brain syndrome 
due to brain aneurysm.  The examination report does not 
mention any difficulties the veteran had in service or any 
in-service stressors.

VA medical records from July 1999 to February 2003 reflect 
the veteran was seen for multiple medical issues, including 
hypertension, multiple joint inflammatory disease, 
degenerative joint disease, mild hyperlipidemia, and a 
history of intracranial aneurysm, status post rupture and 
surgery, and multiple psychiatric issues.

A July 1999 VA clinic record states that the veteran was a 
Vietnam War veteran being treated for PTSD as well as 
depression.

A December 1999 VA mental health clinic record states that 
the ongoing stressor behind the veteran's loss of temper was 
his difficult relationship with his then wife's daughters who 
lived with them.

Other December 1999 VA medical records reflect a VA 
psychiatrist's diagnoses of the veteran when he was seen at a 
hospital psychiatric unit.  The veteran was admitted through 
the mental health clinic, after seeing his outpatient 
therapist, and complained of increased irritability and 
explosive episodes.  The veteran also complained of 
depression related to stressors at home.  The diagnoses were 
organic mood versus organic personality disorder, PTSD, and 
alcohol abuse.  The veteran was successfully detoxed while 
hospitalized.  Also while hospitalized, the veteran received 
a telephone call from his wife who said she wanted to end the 
marriage and was obtaining a protective order against him.  
He was discharged as he was neither suicidal nor homicidal 
and was not considered to be a danger to himself or to 
others.

A VA psychiatrist gave organic mood disorder and some 
cognitive problems as the veteran's diagnosis, according to a 
February 2003 VA outpatient medical record in the file.

The veteran underwent a VA examination in June 2003.  The 
examiner reviewed the claims file.  According to the 
examination report, the veteran had not worked since a 
December 1997 cerebral aneurysm.  He was diagnosed with panic 
disorder in 1998 at the VA outpatient clinic in Albany, New 
York.  The examiner noted the veteran appeared to have bouts 
with mental confusion as well as mood instability.  Also he 
certainly had persecutory if not perhaps full-blown paranoid 
ideation.  The veteran described himself as depressed and 
said he did experience panic attacks.  On examination, the 
veteran was alert and oriented times four.  However, he 
appeared distracted, unfocused, and had difficulty in 
answering questions.  He had no idea of the cause of the 
panic attacks.  Sleeping was terrible with the veteran 
frequently waking up in a sweat.  He suspected bad dreams, 
but could not recall any content.  The examiner suspected 
bouts of hypomania, if not full-blown mania.  When asked 
about traumatic events in service, the veteran told the 
examiner about a helicopter crash on a nearby aircraft 
carrier.  The helicopter caught on fire and sank in the 
ocean.  The veteran and his fellow troops watched while the 
people burned or drowned.  Their offers to help with a rescue 
were declined.  Secondly, the veteran also ascribed a joints 
problem to helping load and unload refugees.  Thirdly, he 
provided the examiner with a confusing story somehow related 
to the Mayaguez incident at the end of the war in Indochina.  

The examiner concluded that the veteran did not meet the 
criteria for PTSD.  In all likelihood the veteran suffered 
from a mood disorder not otherwise specified.  He clearly 
suffered from poor concentration and labile mood which 
appeared to affect his ability to work.  It was noted the 
veteran was a recovering alcoholic, had difficulty 
maintaining relationships, and appeared to be seriously 
impaired in his overall functioning.  His mood disorder did 
not appear to be created nor even exacerbated by his military 
service.  

A November 2003 "organicity evaluation," included in the 
veteran's SSA file that was associated with his VA claims 
file, states the veteran reported long-standing problems with 
anxiety and depression related to his experiences in the 
military.  He told the state licensed psychologist that he 
did one tour of duty in Vietnam.  He reported nightmares, 
flashbacks, intrusive thoughts and recollections, 
hyperstartle response, and hypervigilance.  He stated he saw 
and did some terrible things.  The veteran said he could be 
very moody and tended to socially isolate.  He reported an 
undated hospitalization in theVA system for psychiatric 
problems.  Diagnoses were rule out PTSD, mood disorder 
secondary to head trauma, dementia secondary to head trauma, 
and former alcohol abuse.
III.  Legal Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from injury 
or disease incurred in or aggravated by service.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

In addition to the requirements generally applicable to 
service connection claims, service connection for PTSD 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2005) (the diagnosis 
must conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2005); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and his alleged stressors 
are combat-related, see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat-related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Zarycki, 6 Vet. 
App. at 98.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
Id.  That is the situation presented by this veteran's 
appeal.  

The veteran's service records do not reflect action in 
combat, but they do reflect his participation in Operation 
Frequent Wind.  The RO, in its March 2004 SSOC, verified the 
veteran's participation in Operation Frequent Wind as an in-
service stressor and the Board sees no reason to interfere 
with this finding.  Information of record confirms the loss 
of a couple helicopters in the Operation.  

However, as demonstrated by the award of Social Security 
disability benefits, the veteran has not been diagnosed with 
PTSD and, to the extent that others have listed PTSD as a 
diagnosis in records, these opinions either do not meet the 
regulatory criteria for establishing a diagnosis of PTSD or 
do not constitute competent evidence.  

As noted above, several VA treatment reports reflect that 
medical personnel have indicated that one of the veteran's 
current diagnosed psychiatric disorders is PTSD.  Clearly, 
those treating personnel did not undertake review of the 
veteran's service records, but based their premises of his 
stressful events in Vietnam solely upon the veteran's 
statements to them.  The filtering of the veteran's account 
of his military service through his physician or nurse does 
not transform the veteran's account into competent medical 
evidence, or an accurate account of those experiences, merely 
because the transcriber happens to be a medical professional.  
See LeShore v. Brown, 8 Vet. App. 409 (1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based upon speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the claimant's history, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).  Further, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Accordingly, a veteran is not 
entitled to service connection for PTSD under a theory that 
such a disorder was listed in his treatment records based on 
a history provided by that same veteran.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinions 
provided by the VA examiners who examined the veteran in 
October 1998 and June 2003.  The June 2003 examiner had the 
opportunity to completely review the veteran's entire medical 
history and all the medical records.  This examiner found a 
mood disorder not otherwise specified without evidence of 
PTSD due to service.  The October 1998 examiner had access to 
many of the veteran's medical records, but not to his claims 
file.  Her diagnosis was an adjustment disorder with features 
of anxiety and depression secondary to a stroke, and not PTSD 
due to service.  Further, the record reflects that a 
psychiatric abnormality was not found on examination for 
separation from service and the first post service evidence 
of record of a psychiatric or panic disorder is from 1998, 
more than 20 years after the veteran's separation from 
service.  

The Board finds that the opinions or notations of PTSD found 
in treatment records are accorded less weight than the 
opinions of the 1998 and 2003 VA examiners.  In addition, the 
Board notes that other psychiatric evaluations of the veteran 
found in the SSA record often do not discuss or even mention 
the presence of PTSD.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.

Although we are sympathetic with the veteran's experiences in 
service, we find a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than it own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
The preponderance of the objective and probative medical 
evidence of record is against the veteran's claim for service 
connection for PTSD.  At such time as PTSD is clinically 
established, appellant may reopen a claim for service 
connection.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the claim for service connection for PTSD 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


